I concur in the conclusion reached by Mr. Justice NORTH. The department has found the facts to be that plaintiff is suffering from bursitis due to an overuse of her shoulder in the course of her employment by defendant Dewey Products Company which unquestionably disables her in the employment in which she was engaged. The department has also found that the use of plaintiff's shoulder was a continuous, necessary and integral part of the process in which she was employed. There is sufficient medical testimony to serve as the basis for these findings. The occupational *Page 548 
disease amendment does not limit compensable bursitis to that occasioned by external causes. Gray's Attorneys' Textbook of Medicine (2d Ed. [1940]), p. 98, includes among the causes of bursitis "repeated motion involving abduction" as an activating factor.